Citation Nr: 1759447	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for swelling of hands.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for left ankle swelling, to include as secondary to hypertension and type II diabetes mellitus.

4. Entitlement to service connection for right ankle swelling, to include as secondary to hypertension and type II diabetes mellitus.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for type II diabetes mellitus.

7. Entitlement to service connection for loss of eyesight, claimed as secondary to type II diabetes mellitus.

8. Entitlement to service connection for residuals of a stroke.

9. Entitlement to service connection for an acquired psychiatric disability, to include depression, claimed as secondary to personal trauma.

10. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1974 to June 1977.  

These matters come before the Board of Veterans' Appeals on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2017, the Veteran testified, via videoconference, before the undersigned Veterans Law Judge at a Board hearing.  A copy of that transcript is of record.

Notably, at the Board hearing, the Veteran clarified that her claim of entitlement to service connection for loss of sex drive was part and parcel to her claim for entitlement to service connection for depression.  Therefore, the issues on the title page have been consolidated and re-characterized to encompass all acquired psychiatric disabilities the Veteran may have.

The issues of entitlement to service connection for stroke residuals and entitlement to TDIU benefits are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the September 2017 Board hearing, the Veteran, through her authorized representative, indicated that she wished to withdraw her appeal as it pertained to the issues of service connection for stroke residuals and entitlement to TDIU.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal as it pertains to the issue of service connection for stroke residuals have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal as it pertains to the issue of entitlement to TDIU have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the September 2017 Board hearing, the Veteran's representative expressed the Veteran's decision to withdraw her claims for service connection for stroke residuals and entitlement to TDIU.  Specifically, the VLJ stated "[t]here was a claim for residuals of a stroke, but...is it correct you intend to withdraw that particular claim?" to which the representative answered, "[y]es, sir."  Similarly, the VLJ asked, "you had raised a claim for TDIU or unemployability benefits...it's correct you intend to withdraw that particular claim, too?" to which the representative answered, "[Y]es, sir."  See Hearing Transcript, p. 2.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).

Accordingly, the Board finds that the Veteran's withdrawal of the claims for service connection for stroke residual and entitlement to TDIU was well informed; thus, the Board does not have jurisdiction to review these issues and the appeal, as it pertains to these two issues, is dismissed.


ORDER

The issue of entitlement to service connection for stroke residuals is dismissed.

The issue of entitlement to TDIU is dismissed.


REMAND

As for the remaining issues on appeal, the Board finds that additional development is required prior to appellate adjudication


VCAA Notice

The Veteran contends that her acquired psychiatric disabilities stem from sexual harassment she endured during service.  If an acquired psychiatric disability claim is based on in-service personal trauma, as in this case, evidence from sources other than the veteran's service medical records may corroborate the veteran's account of the stressor incident.  VA will not deny a claim based on in-service personal assault without first advising the veteran that evidence from alternative sources other than service medical records may constitute credible supporting evidence.  See 38 C.F.R. § 3.304 (f)(5); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).  In this case, the RO did not provide adequate notice to the Veteran as outlined above.  On remand, the AOJ should provide such notice to the Veteran.

Missing Records

The Veteran contends that during service, specifically in 1976, she received treatment for diabetes mellitus, high blood pressure, a low back injury, and a right hand injury.  She also claims that she was prescribed eye glasses during service shortly after being diagnosed with diabetes.  See Board Hearing Transcript.  

The available service treatment records are silent as to the Veteran's contentions.  Upon remand, the AOJ request that the Veteran provide the dates and locations of her treatments for these disabilities.  Then, the AOJ should attempt to locate these records.

As the factual record is unclear, the Board defers consideration of the need for VA examination pertaining to both issues on appeal at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the criteria necessary to substantiate a service-connection claim based on a personal assault.  A copy of the letter should also be sent to the Veteran's representative.

2. Contact the Veteran and her representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

3. Contact the Veteran and her representative, and, with their assistance, identify the dates and locations of the Veteran's claimed in-service treatment.  Upon receipt of that information, the AOJ should contact the National Personnel Records Center or any other appropriate facility and attempt to locate the missing service treatment records that document treatment for diabetes, high blood pressure, a low back injury, a right hand injury, and a prescription for eyeglasses.

4. Following completion of the above, reconsider whether any additional development is required and readjudicate the claims.  If any claim on appeal is denied, send the Veteran and her representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


